Case 18-12210-JDW       Doc 31   Filed 02/26/19 Entered 02/26/19 16:10:38            Desc Main
                                 Document     Page 1 of 2


                            UNITED STATES BANKRUPTCY COURT
                                   NorthernDISTRICT OF
                                        Mississippi



   IN RE:Jason Gillespie,
                                        )      CASE NO.:      18-12210
                                        )
                 DEBTOR.                )      CHAPTER:       13



                       NOTICE OF WITHDRAWAL OF DOCUMENT


   VANDERBILT MORTGAGE & FINANCE HEREBY GIVES NOTICE that they withdraw

   Document dated 02/25/2019, Notice of Post-Petition Fees, Expenses, and Charges from this
   case as of 2/26/19.



                                        Sincerely,

                                        /s/ Jesse Gasser
                                        Bankruptcy Affairs Representative
                                        Vanderbilt Mortgage and Finance, Inc.
                                        PO Box 9800
                                        Maryville, TN 37802
                                        800-970-7250
                                        865-380-3344 (fax)
Case 18-12210-JDW        Doc 31   Filed 02/26/19 Entered 02/26/19 16:10:38          Desc Main
                                  Document     Page 2 of 2



                                  CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on this the 26th day of February, 2019,
   provided a copy of the foregoing document either by electronic case filing or by
   United States mail postage pre-paid to the following parties:

   Jason Gillespie
   756 Skating Rink Rd
   Red Banks, MS 38661

   Robert H Lomenick Jr
   Attorney for the
   Debtor
   Notfified by Electronic
   Case Filing,
   Locke D Barkley
   Chapter 13 Trustee
   Notified by Electronic
   Case Filing




                                       /s/ Jesse Gasser
                                       Bankruptcy Affairs Representative
                                       Vanderbilt Mortgage and Finance, Inc.
                                       PO Box 9800
                                       Maryville, TN 37802
                                       800-970-7250
                                       865-380-3344 (fax)
